IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 682 EAL 2015
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
JOHN J. SYGA,                              :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.
      Justice Donohue did not participate in the consideration or decision of this

matter.